Whittle, J.,
delivered the opinion of the court.
The city of Richmond has plenary power under the general law, Va. Code, 1904, sec. 1043, and its charter to make levies upon all property and subjects assessed with State taxes against persons residing therein. Consequently, this case is ruled by the case of Lilburn T. Myers, Receiver, v. Commonwealth, ante, p. 600, 66 S. E. 824, in which an opinion has just been handed down sustaining the validity of the tax in question so far as the State is concerned.
Affirmed.